NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RAMAH NAVAJO SCHOOL BOARD, INC.,
Plaintiff-Appellant, ~
V.
UNITED S'I‘ATES,
Defen,dant-Appellee.
2009-5016
Appea1 from the United States C0~urt of Federa1
Claims in 08-CV-019, Judge Lynn J. Bush.
t 0N MoT1oN
OR}JER
Ramah Navajo Sch001 Board, Inc. moves for a 60-day
extension of time, until Apri1 19, 2011, to file its brief due
to settlement negotiations
Upon consideration thereof
IT ls 0RDERED THA'r:
The motion is granted

RAMAH NAvAJO sCHooL BOARD v. Us 2
FOR THE COURT
   /s/ Jan Horba1y
Date Jan I-Iorba1y
C1erk
cc: Danie1 H. MacMeekin, Esq.
John S. Groat Esq.
’ F D
321 “~*Tv'21.:§'.2S¢"’.I'§:1:e*¢'.»a:°*
MAR 03 2011
.|ANHORBALY
CLEII(